Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-9 are allowable among other elements and details, but for at least the reason “a second current controller configured to control an output voltage of the second power converter in accordance with the second current command, wherein the current command calculator is configured to calculate a first voltage usage state, which is an indicator value correlated with a magnitude of the output voltage of the first power converter with respect to a power supply voltage output at a time of supply of power by the first power supply circuit, and calculate the second current command based on the first voltage usage state” in combination with the remaining of the claimed subject matter.
Furukawa et al. is the closest prior art of record.
Furukawa et al. teach a motor control apparatus that utilizes two power converters and two control unit being controlled using a control techinque. However, prior art does not tech or fairly suggest alone or in combination teach a second current controller configured to control an output voltage of the second power converter in accordance with the second current command, wherein the current command calculator is configured to calculate a  as seen in claims 1-9 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ZOHEB S IMTIAZ/               Examiner, Art Unit 2846